Case 5:20-cv-02423-VAP-AFM Document 24 Filed 09/03/21 Page 1 of 1 Page ID #:1304



   1

   2

   3

   4                                                               JS-6
   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    TONY ANTONIO FRANCO,                  Case No. 5:20-cv-02423-VAP (AFM)
  12
                           Petitioner,
              v.                              JUDGMENT
  13

  14    DAVID HOLBROOK, Warden,
  15
                           Respondent.
  16

  17         This matter came before the Court on the Petition of TONY ANTONIO
  18   FRANCO, for a writ of habeas corpus. Having reviewed the Petition and supporting
  19   papers, and having accepted the findings and recommendation of the United States
  20   Magistrate Judge,
  21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
  22   is dismissed with prejudice.
  23

  24   DATED: September 3, 2021
  25

  26
                                           ___________________________________
                                                  VIRGINIA A. PHILLIPS
  27                                        UNITED STATES DISTRICT JUDGE
  28
